DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8, PDU is being used for the first time in the claim set.  PDU should be expanded at least one when first used in the claim set.
Claim 16, line 7, UFP is being used for the first time in the claim set.  UFP should be expanded at least one when first used in the claim set.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (USPN 11,432,254) in view of Tao et al. (US-PGPUB 2022/0322193).
Regarding claim 1, Jacobsen teaches a method of a network exposure function (NEF) in a communication system, the method comprising: receiving, from an application function (AF), a synchronization information including a valid time and a time domain for a time synchronization service [Col. 7, lines 32-54, sends time and time domain information for synchronization]; generating a synchronization activation request message based on the synchronization information [Col. 7, lines 21-54, synchronization request message is sent for synchronization]; transmitting, to at least one of a user equipment (UE) and a user plane function (UPF), the synchronization activation request message [Col. 7, lines 21-54, synchronization request message is sent to UE, UPF, gNB etc.].
However, Jacobsen does not teach receiving, from a policy control function (PCF), a notification message indicating a PDU session.
Tao teaches receiving, from a policy control function (PCF), a notification message indicating a PDU session [Para 103, PCF receives message to establish PDU session].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to receive from PCF a notification message indicating a PDU session where time synchronization is being done so that the invention can be used where tighter time synchronization is required.
Regarding claim 5, Jacobsen teaches transmitting, to the AF, a response message in response to the synchronization information, wherein the response message includes the synchronization activation request message [Col. 13, lines 52-61].
Regarding claims 6 and 11, Jacobsen teaches a method of a user equipment (UE) and a method of a user plane function (UPF) in a communication system, the method comprising: receiving a synchronization activation request message from the network entity in response to the PDU session request message, based on a valid time for a time synchronization service [Col. 7, lines 32-54]; generating a synchronization message based on the synchronization activation request message [Col. 7, lines 21-54]; and transmitting the synchronization message to a communication node of a second communication network [Col. 7, lines 21-54].
However, Jacobsen does not teach transmitting a packet data unit (PDU) session request message to a network entity of a first communication network.
Tao teaches transmitting a packet data unit (PDU) session request message to a network entity of a first communication network [Para 103].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to transmit a PDU session request message to a network entity and perform time synchronization based on the PDU session request message so that that the invention can be used where tighter time synchronization is required.
Regarding claims 7 and 12, Jacobsen teaches the UE operates as a device-side time sensitive networking (TSN) translator (DS-TT) [Col. 7, lines 21-31].
Regarding claims 8, 13 and 18, Tao teaches the PDU session request message includes information related to at least one of data network name/single-network slice selection assistance information (DNN/S-NSSAI), PDU session type, capability of the UE, or a device type of the UE [Para 103].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to include information related to PDU session type or capability of the UE so that type of services being supported can be determined.
Regarding claim 16, Jacobsen teaches a method of a network entity in a communication system, the method comprising: generating a synchronization activation request message in response to the PDU session request message [Col. 7, lines 21-54]; transmitting the synchronization activation request message to the UE and a UFP based on a valid time for a time synchronization service [Col. 7, lines 21-54].
However, Jacobsen does not teach receiving a packet data unit (PDU) session request message from a UE of a first communication network.
Tao teaches receiving a packet data unit (PDU) session request message from a UE of a first communication network [Para 103].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to receive a PDU session request message from a UE and perform time synchronization based on the PDU session request message so that that the invention can be used where tighter time synchronization is required.
Regarding claim 17, Jacobsen teaches the network entity is a session management function (SMF) or a unified data repository (UDR) [Col. 6, lines 6-21].
 
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al. (USPN 11,432,254) in view of Tao et al. (US-PGPUB 2022/0322193) as applied to claim 6 above, and further in view of Gao et al. (US-PGPUB 2022/0326728).
Regarding claims 10 and 15, the references teach a method as discussed in rejection of claims 6 and 11.
However, the references do not teach the synchronization message is generated based on a grandmaster (GM) clock of the first communication network.
Gao teaches the synchronization message is generated based on a grandmaster (GM) clock of the first communication network [Para 103].
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use grandmaster clock so that clock from upstream device can be used as a synchronization clock source.
Allowable Subject Matter
Claims 2-4, 9, 14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (USPN 10,594,422) teaches generating first clock packet comprising first source identifier and first clock information by first network element.  Second clock packet transmitted by second network element is received, where the second clock packet comprises second source identifier and second clock information, where the second source identifier indicates a device providing the second clock information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464